DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/11/2022, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sharp U.S. PGPub 2014/0260692.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4, 6, 8-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharp U.S. PGPub 2014/0260692.
Regarding claims 8 and 10, Sharp discloses an air quality measurement apparatus, comprising:
a first air inlet provided on the apparatus, wherein the first air inlet originates within a space in which air quality is to be determined (e.g. pg. 5-6, ¶39-40; Fig. 1-2); a second air inlet provided on the apparatus, wherein the second air inlet originates outside the space (e.g. pg. 5-6, ¶39-40; Fig. 1-2); at least one sensor provided on the apparatus (e.g. pg. 5-6, ¶39-40; Fig. 1-2); a device operable to draw a first air sample from within the space through the first air inlet and to pass the first air sample over the at least one sensor; wherein the at least one sensor measures the first air sample for a first environmental condition (e.g. pg. 5-6, ¶39-40; Fig. 1-2); an air outlet for expelling the first air sample from the apparatus (e.g. pg. 5-6, ¶39-40; Fig. 1-2); wherein the device is further operable to draw a second air sample from outside the space through the second air inlet and to pass the second air sample over the at least one sensor; wherein the at least one sensor measures the second air sample for a second environmental condition (e.g. pg. 5-6, ¶39-40; Fig. 1-2); and wherein the apparatus compares the first environmental condition and the second environmental condition with one another and provides data to a user regarding the air quality within the space (e.g. pg. 5-6, ¶39-40; Fig. 1-2).
 	Regarding claims 2 and 12, Sharp discloses the air quality measurement apparatus as in claim 8 wherein at pre-determined intervals (e.g. predetermined time via controller) the second air inlet provides a continuous flow of air from outside the space for a pre-set time to remove any contaminates from the at least one sensor (e.g. pg. 5-6, ¶39-40; Fig. 1-2).
 	Regarding claims 3 and 13, Sharp discloses the air quality measurement apparatus as in claim 9,  wherein the plurality of sensors measuring different parameters including concentrations of CO.sub.2, ammonia and dust (e.g. pg. 2, ¶15 and 17; pg. 5-6, ¶39-40; pg. 10, ¶71; Fig. 1-2).
	Regarding claims 4 and 14, Sharp discloses the air quality measurement apparatus as in claim 9 wherein the plurality of sensors includes other sensors measuring temperature, relative humidity and gas concentration (e.g. pg. 2, ¶15 and 17; pg. 5-6, ¶39-40; pg. 10, ¶71; Fig. 1-2). 
 	Regarding claims 6 and 16, Sharp discloses the air quality measurement apparatus as in claim 8 further comprising a computing device for recording information from said plurality of sensors (e.g. pg. 5-6, ¶39-40; Fig. 1-2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharp as applied to the claims above, and further in view of Van Den Hoogen et al. U.S. PGPub 2019/0331589.
Regarding claims 5, 7, 15 and 17, Sharp discloses measuring gas concentration and dust concentration, but does not explicitly disclose a flow rate through the gas concentration sensors is in the range of under 1 L/min and a dust concentration sensor that is adapted to measure the concentration of inhalable particles less than 20 .mu.m in size, and respirable particles less than 5 .mu.m in size.
 	Van Den Hoogen discloses measuring gas concentration and dust concentration, but does not explicitly disclose a flow rate through the gas concentration sensors is in the range of under 1 L/min (e.g. pg. 1, ¶2-3) and a dust concentration sensor that is adapted to measure the concentration of inhalable particles less than 20 .mu.m in size, and respirable particles less than 5 .mu.m in size (e.g. pg. 3, ¶20).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to measure gas and dust concentrations at the aforementioned ranges. One of ordinary skill in the art would have been motivated to do this since these ranges are typical for gas and dust concentrations in an HVAC environment.
 	Therefore, it would have been obvious to modify Sharp with Van Den Hoogen to obtain the invention as specified in claims 5, 7, 15 and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
July 15, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116